Morton J.
delivered the opinion of the Court. The question for our consideration is, whether- assessors are liable in trespass for an irregularity or unintentional error, in the discharge of their official duties.
By St. 1823, c. 138, § 5, it is enacted, that assessors shall not be responsible for the assessment of any tax upon the inhabitants of any city, town, district, parish or religious society of which they are assessors, when thereto required by the constituted authorities thereof, but the liability, if any, shall rest solely with said city, &c., and the assessors shall be responsible only for their own fidelity and integrity.
This statute was obviously made for the purpose of lightening the burdens of an office, to which belong important and difficult duties, and which the citizen, when elected thereto, may not accept or decline at his option. Does its protection extend to the accidental mistakes of assessors, or are they still liable, in trespass, for every legal error, however innocently made ?
It is contended by the plaintiff’s counsel, that the provision only relieves assessors from their liability for assessing a sum of money unlawfully raised ; as where a town proceeds ille gaily in making a grant, or makes one which by law it has no
*453authority to make. But we think this construction too narrow. It will frustrate many of the beneficent purposes of the act. Doubtless the first object of the legislature was to protect assessors in executing the requirements of their towns and parishes, of the validity of which they were not to judge. But the language of the statute is not satisfied by this limited construction. Towns, parishes, &c., are made liable for all illegal taxes assessed and collected by their order; and the proper remedy for any person injured by the collection of an unlawful tax, is an action for money had and received against the corporation. Sumner v. First Parish in Dorchester, 4 Pick. 361, [2d edit. 365, n. 1.] This remedy, easy and convenient to the person injured, reaches the party which, if it did not directly cause the illegal act, has received the fruits of it.
Assessors, while executing the duties required of them, are exempted from all responsibility except for their own integrity and fidelity. That accidental mistakes in the performance of duties, the details of which are complicated" and difficult, are consistent with pure integrity and strict fidelity, cannot be doubted. And we are clearly of opinion, that assessors, in making assessments which they are required by their towns, districts, parishes or religious societies to make, are liable only for fraudulent and corrupt conduct; and that for their unintentional errors and mistakes, their towns, parishes, &c., only are responsible.1

Motion to take off nonsuit overruled.


 See Revised Stat. c. 7, § 44; Gage v. Currier, 4 Pick. 399; Mosher v Robie, 2 Fairfield, 135; Withington v. Eveleth, 7 Pick. 106; Inglee v. Bosworth, post, 498.